            Case 1:18-cr-00333-JGK Document 111 Filed 08/28/19 Page 1 of 2



WILLKIE FARR & GALLAGHER11P                                                                                          787 Seventh Avenue
                                                                                                                     New York, NY 10019-6099
                                                                                                                     Tel: 212 728 8000
                                                                                                                     Fax: 212 728 8111




August 28, 2019

VIA ECF

The Honorable John G. Koeltl
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007-1312


Re:    United States v. Akshay Aiyer, 18-CR-00333 (JGK)

Dear Judge Koeltl:

We represent Defendant Akshay Aiyer in the above-referenced action, and write in opposition to the
Government’s August 27, 2019 letter request to exclude the expert testimony of George T. Dowd III.
(ECF No. 110 (the “Letter Request”).)

By way of background, we have been searching for a custom and practice expert such as Mr. Dowd for
more than a year. In a field as specialized as FX trading, most individuals with the requisite
experience are either currently employed by large financial institutions or were previously employed
by one of the numerous large banks that were subjects of lengthy government investigations. The
former generally need permission from their employers to testify as an expert in a legal proceeding,
and this permission is rarely forthcoming on topics that are the subject of ongoing government
investigations and civil litigation. The latter are vulnerable to cross-examination suggesting they
and/or their banks are or were under investigation for the practices at issue. Accordingly, it has been
difficult to find a witness to testify to relevant industry customs and practices.

We acted quickly upon learning about Mr. Dowd. He first came to our attention in July, after the
initial deadline for expert disclosures. Our initial meeting with him took place on July 24, 2019, he
spent a few weeks reviewing the complex evidence relevant to the case, and we then developed a
summary of his planned testimony and produced his disclosure on August 21, 2019.

The Government writes that “the Court should exclude Mr. Dowd’s testimony due to Defendant’s
failure to adhere to the Court’s Scheduling Order.” As an initial matter, our understanding is that the
June 29, 2019 disclosure deadline cited by the Government was preliminary, with a final deadline of


            NE W Y O R K   WASHINGTON   HOUSTON        PARIS   LONDON      FRANKFURT      BR U S S E L S   MILAN   ROME
                                   in alliance with Dickson Minto W.S., London and Edinburgh
            Case 1:18-cr-00333-JGK Document 111 Filed 08/28/19 Page 2 of 2




September 23, 2019. (ECF No. 43, Scheduling Order, at 2 (“The parties will exchange preliminary
lists of case-in-chief exhibits and witnesses, including any expert disclosures, on June 28, 2019. The
parties will exchange final lists of case-in-chief exhibits and witnesses on September 23, 2019.”).) The
disclosure of Mr. Dowd was provided more than a month before this final deadline.

Even if Mr. Dowd’s disclosure were untimely, this would not be grounds for his exclusion here.
Exclusion for untimeliness is an “extreme remedy” warranted only in exceptional circumstances, such
as when “the testimony was disclosed on the first day of trial or later.” United States v. Raniere, 384
F. Supp. 3d 282, 327 (E.D.N.Y. 2019) (internal citations omitted). The Government received Mr.
Dowd’s disclosure two months before the start of trial, which is sufficient time “to explore [his]
qualifications and prepare for cross-examination.” United States v. Banki, No. 10 CR. 08 (JFK), 2010
WL 11606485, at *3 (S.D.N.Y. Mar. 18, 2010) (“[The government’s expert disclosure] gives
Defendant two weeks to tailor his strategy to the chosen expert, an amount of time that is not
uncommon in this District or unreasonable in the context of this case and the anticipated testimony.”).

Exclusion is also unwarranted given that “the substance of the proposed testimony was not a surprise.”
United States v. Rosario, 2014 WL 6076364, at *4 (S.D.N.Y. Nov. 14, 2014) (“Although disclosure of
the expert was made [less than two weeks before trial], the substance of the proposed testimony was
not a surprise to the Defendant.”) As the Letter Request itself details, the Government anticipated the
precise custom and practice evidence that Mr. Dowd would provide and has already moved in limine to
exclude such testimony. Moreover, we have advised the Government that because of the timing of our
disclosure, we do not object to their supplementing their already-filed motion in limine or their filing
of a new motion challenging Mr. Dowd’s testimony.

Its motion in limine to exclude custom and practice evidence forms the second basis on which the
Government seeks to exclude the testimony of Mr. Dowd. For the reasons set forth in our Opposition
to the United States’ Motions in Limine Nos. 4-7 (ECF No. 107), which need not be repeated here, the
Government’s motion to exclude custom and practice evidence should be denied and does not justify
the exclusion of Mr. Dowd. We will shortly be requesting oral argument on this and the other motions
in limine.

We apologize for the fact that we were unable to include Mr. Dowd in our initial set of disclosures, but
we have tried to move diligently once we learned about his availability as a possible expert witness.



Respectfully submitted,



/s/ Martin Klotz_________
Martin Klotz


cc: All Counsel of Record (via ECF)
